DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-20 are pending.  Claims 1, 4, 5, 6 and 9 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 and 6/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2013158364A1) in view of Muller et al. (EP 2535401A1) or Antonio De Rose et al. (Catalysts 2017, 7, 91) and further in view of De Paoli et al. (EP 1269991 A2).
	Lee et al. (WO2013158364A1) teach an enzyme carrier powder for use in  detergent composition (abstract) comprising the component (a) propane-1,2,3-tricarboxylate of formula (I), see Lee et al. teaching triethylacetyl citrate (see page 45, [0115]) which is a synonym of triethyl 2-acetoxypropane-1,2,3-tricarboxylate which meets the claimed propane-1,2,3-tricarboxylate of formula (I) since Applicant’s specification USPGpub 2021/0395651 A1 page 23, [0386] regarding the synonym nomenclature is the same as that which Applicants explicitly state as compound (a) according to formula (I).
	The component (b) of claims 1-20 is met by triacylglycerol lipase (see page 36, [0093]).  See also page 36, [0094] for teaching lipases from T. lanuginosis meeting claim 15. 
	Regarding optional component (c), Lee et al. teach on page 48, [0128] the inclusion of a non-aqueous solvent.
	Regarding claim 2 wherein said enzyme preparation comprises 0.1 to 30% of the propane-1,2,3-tricarboxylate by weight relative to a total weight of the enzyme preparation is taught on page 45, [0117] teaching the active agent such as the claimed enzyme [0061] and the triethylacetyl citrate (TEAC) can be solid or liquid as required by claim 5 and teach the amount in more than 1% to 99%. 
	Regarding claim 3 limitation to the enzyme being stabilized, see page 3, [0014] specifically addresses the combination of the power lubricant and the active agents makes up the enzyme packet and the combination of the powder lubricant described in [0059] of page 14, namely, (corn starch, potato starch, or hydroxyl ethyl starch), silicas, siloxanes, calcium carbonate, magnesium carbonate, clay, talc, silicic acid, kaolin, gypsum, zeolites, cylclodextrins, calcium stearate, zinc stearate, alumina, magnesium stearate, alumina, zinc oxide in an amount of at least about 1 wt%, or in a range of about 1 wt% to about 99 wt%) combined with an active agent encompassing the claimed component a and b in the paragraphs above, demonstrates advantageous stability if one or more of the active agents is known to be unstable in the presence of another active agent or in the presence of a component of the composition enclosed within the packet.  
	Regarding claim 9 and 13 method step of admixing the ingredients described herein with water to create an aqueous mixture is taught on pages 7-8, in [0032].  
	Claim 5 on page 58 teaches one of ordinary skill to mix the triacylglycerol lipase enzyme (see page 36, [0093]) with the claimed bleach activator triethylacetyl citrate (see page 45, [0115]) in a watersoluble enzyme packet preparation mixture for laundry detergents, bleach and laundry additives, fabric care, dishwashing, hard surface cleaning, beauty care, skin care, other personal care, and foodstuffs. See abstract and claim 5 and [0093] and [0115]. 
	Regarding claim 12 fatty stains on textile, one of ordinary skill would reasonably expect oily fats from food stains and Lee specifically motivate one of ordinary skill to include the prior art mixture composition in laundry detergents.  See page 51, [0137] teaching that the water-soluble packet may comprise a laundry detergent composition and a first enzyme that is unstable in the presence of a protease, and the active agent may comprise a protease enzyme. The packet, when placed in a washing machine would dissolve, releasing the detergent composition and the first enzyme. When the washing water pH is adjusted to appropriate levels the microcapsule would release the protease, thereby allowing a full dose of a first enzyme and a protease to reach a stained substrate. In an alternative embodiment, a protease may be enclosed within the packet and the active agent may comprise a second enzyme encapsulated in a microcapsule, wherein the protease would be released first and upon reaching the appropriate pH, the second enzyme would be released.    
	Regarding the cleaning temperature of claim 12, see page 4-5, [0022] teaching that the water-soluble film packets of the prior art have faster solubility at temperatures below about 20 °C and page 50, [0135] teaches an embodiment where the microcapsules will release the active agent upon melting, for example, Lee guide one of ordinary skill that the fabric softener would be delivered to a laundry substrate via a water-soluble packet comprising a detergent enclosed within the packet. During the wash cycle, the microcapsules would disperse onto the laundry substrate, however the fabric softener would not be released until the substrate was heated to a temperature not encountered in the clothes washer (e.g. greater than 40 °C or greater than 50 °C, or greater than 55 °C, or greater than 60 °C) but only encountered in the dryer.  See [0022 and 0135] encompassing the claimed ranges of melting and cleaning in claim 12.
	Lee et al. do not teach the enhanced storage stability of the detergent with the enzyme prep as required by claims 13-14. 
	In the analogous detergent art, Muller et al. guide one of ordinary skill to a detergent comprising triacylglycerol lipase [0013] that is stored for 19 weeks and has enhanced stability and effectiveness (see fig 3-4) at room temperature. See [0066-0067].  Also, [0002] teaches the efficacy of the stored detergent under washing conditions of less than 60OC in general.  And while the higher temperature in [0002] relates to washing fibers at higher temperature and not to storing the detergent at a higher temperature, it is the Examiner’s position that one of ordinary skill would reasonably expect the triacylglycerol lipase of Lee et al. to have the claimed stability as recited in claims 13-14 and as taught by Muller et al. since one of ordinary skill understands that in the hot summers, room temperatures can get up to 37oC.
	In the alternative Antonio De Rose et al. depict in figure 7 that lipases are commonly known to be stable over 20 days at 37oC.  See page 7, figure 7 of the attached pdf. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed enhanced storage stability of the detergent with the enzyme prep as required by claims 13-14 because Lee et al. suggest a detergent comprising a propane-1,2,3-tricarboxylate encompassing formula (I) with a triacylglycerol lipase for use in skin care, hard surface and laundry textile cleaning in general (see page 54, [0157]) and Muller et al. guide one of ordinary skill to a detergent comprising triacylglycerol lipase [0013] that is stored for 19 weeks and has enhanced stability and effectiveness (see fig 3-4) at room temperature in general.  One of ordinary skill would be motivated to expect the similar triacylglycerol lipase stability as exemplified by Muller et al. at room temperature since one of ordinary skill understands in the summer, room temperatures can get upto 37oC and reading the teachings of Muller would expect similar stability since the [0002] already suggests effective use with the stored detergents results in effective cleaning in general and furthermore, Antonio De Rose et al. depict in figure 7 that lipases are commonly known to be stable and effective over 20 days at 37oC.  See page 7, figure 7 of the attached Catalysts pdf.
	Lee et al. do not exemplify the triethylacetyl citrate with triacylglycerol lipase in a composition together as required by the independent claims. Examiner notes that each is listed as a single species part of two large genus, active agent and hydrolases of EC3, respectively.
	De Paoli et al. (EP 1269991 A2) claim 5 and page 4,ln.26-27 guide one of ordinary skill to achieve more efficient cleaning since there is control of bacterial growth when triethyl citrate is hydrolyzed by a lipase resulting in less acne which is a skin care benefit.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed enzyme preparation comprising the claimed component (a) and (b) because Lee et al. suggest a detergent comprising a propane-1,2,3-tricarboxylate encompassing formula (I) with a triacylglycerol lipase for use in skin care, hard surface and laundry textile cleaning in general (see page 54, [0157]) and De Paoli et al. claim 5 and page 4,ln.26  guide one of ordinary skill to achieve more efficient cleaning since there is control of bacterial growth when triethyl citrate is hydrolyzed by a lipase, thus controlling acne growth and establishing the combination of the claimed components a with b within one skin care detergent results in less acne and better cleaning.  One of ordinary skill would be motivated to select and combine the triethylacetyl citrate and triacylglycerol lipase as taught by Lee due to their enhanced anti-bacterial properties when mixed together as taught by De Paoli. 
	One of ordinary skill would be motivated to combine the teachings of Lee with Muller, Catalysts and De Paoli since all are in the analogous art of cleaning with lipase detergents.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20 of copending Application No. 17/281,719. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 20 of US 17/281,719 encompass the material limitations of the same propane-1,2,3-tricarboxylate of formula (I) with a hydrolase or lipase enzyme.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761    

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761